          Case: 3:20-cv-00874-bbc Document #: 7 Filed: 10/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTONIO LANCE,
 aka Mariah M. Lance,
                                                                           ORDER
          Plaintiff,
    v.                                                           Case No. 20-cv-874-bbc

 WISCONSIN DEPARTMENT
 OF JUSTICE, et al,

          Defendants.


         On September 30, 2020, this court entered an order directing plaintiff Antonio Lance

to submit by October 21, 2020 an initial partial payment of the filing fee in the amount of

$40.33. On October 13, 2020, plaintiff submitted a letter in which he says that he lacks

sufficient funds to pay the assessed initial partial payment of the filing fee, which I will

construe as a motion to waive payment of the initial partial filing fee.

         Plaintiff’s request will be denied. A review of plaintiff’s inmate account statement

shows that he has received several deposits preceding the filing of his complaint. With an

enlargement of time, plaintiff may be able to pay his initial partial fee. Plaintiff may have

until November 16, 2020 to pay his $40.33 initial partial payment. If plaintiff is unable to

pay the initial partial payment, he is free to renew his request to waive the initial partial filing

fee, supported by a recent inmate account statement. Plaintiff should show a copy of this

order to jail officials to ensure that they are aware that they should send plaintiff’s initial

partial payment to this court.




                                                 1
         Case: 3:20-cv-00874-bbc Document #: 7 Filed: 10/26/20 Page 2 of 2




                                               ORDER


        IT IS ORDERED that plaintiff Antonio Lance’s request to waive the initial partial

filing fee, dkt #6, is DENIED without prejudice. Plaintiff may have until November 16,

2020, to submit a check or money order made payable to the clerk of court in the amount of

$40.33. If plaintiff fails to respond to this order, or show cause for failure to do so, plaintiff

will be held to have withdrawn this action voluntarily and the case will be closed without

prejudice to plaintiff's filing this case at a later date.




                Entered this 26th day of October, 2020.

                                        BY THE COURT:

                                         /s/

                                        PETER OPPENEER
                                        Magistrate Judge




                                                   2
